Case 2:18-cv-15258-SDW-LDW Document 1 Filed 10/24/18 Page 1 of 6 Page|D: 1

UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEW JERSEY
X Index No.:
JOEY SALCEDO,
Plaintiff, M
-against-
CRESTVIEW MOTEL, INC. individually and d/b/a/ Plaintiff Demands
HOLIDAY INN TOTOWA WAYNE and a Trial by Jury
MAHESH RATANI, individually,
Defendants.
X

Plaintiff, by and through his attorneys, Phillips & Associates, PLLC, hereby complains of the

Defendants, upon information and belief, as follows:

INTRODUCTION

l. Plaintiff brings this action charging that the Defendants violated his rights under the Fair
Labor Standards Act of 1938, as amended (29 U.S.C. § 201 et seq.) (hereinafter “FLSA”),
and seeks to recover unpaid back wages and an additional amount in liquidated damages,
reasonable attorneys’ fees and costs, and to remedy violations of the New Jersey Wage and
Hour Law (hereinafter “NJWHL”) based upon the supplemental jurisdiction of this Court
pursuant to Gibbs, 383 U.S. 715 (1966), and 28 U.S.C. §1367.

2. Defendants have willfully refused to pay Plaintiff overtime wages owed to him for working

hours more than 40 hours per week, at a rate of one and a half times his normal rate of pay.

JURISDICTION AND VENUE
3. The Court has jurisdiction pursuant to 29 U.S.C. § 216(b); 28 U.S.C. §§ 1331 and 1343, and

supplemental jurisdiction thereto.

Case 2:18-cv-15258-SDW-LDW Document 1 Filed 10/24/18 Page 2 ot 6 Page|D: 2

4.

10.

11.

12.

13.

l4.

This action involves a Question of F ederal LaW.
Venue is proper in this district based upon the fact that a substantial part of the events or

omissions giving rise to the claim occurred within the District of New Jersey. 28 U.S.C.

§1391(b).

PARTIES
Plaintiff is a resident of the State of New Jersey, County of Bergen.
At all times material, Defendant CR.ESTVIEW MOTEL, INC. individually and d/b/a
HOLIDAY INN TOTOWA WAYNE (hereinafter “HOLIDAY INN”) was and is a domestic
business corporation duly existing under the laws of the State of New Jersey.
At all times material, Defendant HOLIDAY INN owned and/or operated a Holiday Inn hotel
located at l US Highway 46, Totowa, NJ 07512.
At all times material, Defendant MAHESH RATANJI (hereinafter “RATANJI”) was and is
a resident of the State of New Jersey and an owner of Defendant HOLIDAY INN.
At all times material, Defendant RATANJI was Plaintiff’s supervisor and/or had supervisory
authority over Plaintiff.
Defendant HOLIDAY INN and Defendant RATANJI are also hereinafter collectively
referred to as “Defendants.”
At all times material, Plaintiff was an employee of Defendants.
Plaintiff was engaged in commerce while working for Defendants.
Plaintiff was regularly engaged by Defendants to work more than 40 hours in a Week Without

being paid the overtime premium pay for all hours worked more than 40 in a week, as required

 

by the FLSA and the New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a4.

Case 2:18-cv-15258-SDW-LDW Document 1 Filed 10/24/18 Page 3 of 6 Page|D: 3

15

16.

17.

18.

19.

20.

21.

22.

23.

At all times material, Defendants employed two or more individuals “handling, selling, or
otherwise working on goods or materials that have been moved in or produced for commerce.”

At all times material, Defendants grossed more than $500,000 in the past fiscal year.

MATERIAL FACTS
In or around 2007, Plaintiff began working for Defendants as a bartender at Defendants’
Holiday Inn hotel located at 1 US Highway 46, Totowa, NJ 07512.
Throughout Plaintiff’s employment, Defendants paid him an hourly wage of $5.05 plus tips.
From the start of Plaintiff’ s employment, and lasting until January l, 2017, Plaintiff generally
worked six days per week and 70 hours per week on average for the Defendants.
Plaintiff’s typical work schedule during this time period was: Monday, 4:00 p.m. to 11:00
p.m. (7 hours); Tuesday, 12:00 p.m. to 11 p.m. (11 hours); Wednesday, 12:00 p.m. to 11:00
p.m. (11 hours); Thursday, 12:00 p.m. to 11:00 p.m. (11 hours); Friday, 12:00 p.m. to
Saturday, 3:30 a.m. (15.5 hours); and Saturday, 12:OO p.m. to Sunday, 3:30 a.m. (15.5 hours).
Starting in January 2017, Plaintiff generally worked five or six days per week and 43.5 hours
per week on average for the Defendants.
For example, during the week of February 13, 2017, Plaintiff worked the following schedule:
Monday, 6:00 p.m. to 11:00 p.m. (5 hours); Tuesday, 5:00 p.m. to 11:00 p.m. (6 hours);
Wednesday, 5:00 p.m. to 11:30 p.m. (6.5 hours); Friday, 5:00 p.m. to Saturday, 3:30 a.m.
(10.5); Saturday, 2:00 p.m. to Sunday, 2:30 a.m. (12.5 hours), and Sunday, 6:00 p.m. to
Monday, 12:00 a.m. (6 hours).
Defendants did not pay any overtime compensation to Plaintiff for any workweek in which

he Worked in excess of 40 hours.

Case 2:18-cv-15258-SDW-LDW Document 1 Filed 10/24/18 Page 4 of 6 Page|D: 4

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

For example, during the week of February 13, 2017, Plaintiff worked 46.5 hours but did not
receive any overtime compensation

Defendants masked their obligation to pay Plaintiff overtime by failing to keep accurate time
records of Plaintiffs hours of work.

Specifically, Defendants manually entered Plaintiffs hours of work into its payroll system so
that Plaintiff’s paychecks incorrectly reflected 40 hours of work or less every week.

On or about December 31, 2017, Plaintiff resigned his employment with Defendants.
Defendants were aware that federal and state laws required them to pay Plaintiff an overtime
premium for hours worked in excess of 40 per workweek.

Defendants willfully violated the FLSA and the NJWHL by failing to pay Plaintiff the
premium rate of one and half times the hourly rate for all hours worked over 40 per week.
Defendants’ unlawful actions were a policy and/or plan implemented in Defendant’s Totowa,
NJ location.

Defendants’ actions were willful.

Defendant RATANJI, as an owner of Defendant HOLIDAY INN, is individually and

personally liable to Plaintiff for violations of the FLSA and the NJWHL.

AS A FIRST CAUSE OF ACTION
UNDER THE FAIR LABOR STANDARDS ACT
OVERTIME
Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
Defendants willfully employed Plaintiff for work weeks longer than 40 hours and failed to

compensate Plaintiff at a rate of at least one and one-half times the rate at which he was

employed.

Case 2:18-cv-15258-SDW-LDW Document 1 Filed 10/24/18 Page 5 of 6 Page|D: 5

35.

36.

37.

38.

39.

40.

41.

42.

43.

Defendants failed to pay overtime wages to Plaintiff as required by the FLSA, 29 U.S.C. §
201, et seq. and its implementing regulations

Defendants’ failure to pay Plaintiff overtime pay in accordance with the FLSA was a direct
violation of the FLSA, specifically 29 U.S.C. § 207.

Defendants’ failure to pay proper overtime wages for each hour worked over 40 per week was
willful within the meaning of 29 U.S.C. § 255.

Defendants’ failure to comply with the FLSA caused Plaintiff to suffer loss of wages.

AS A SECOND CAUSE OF ACTION
VIOLATION OF NEW JERSEY WAGE AND HOUR LAW
OVERTIME
Plaintiff repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
Plaintiff was an employee of Defendants within the meaning of the New Jersey Wage and
Hour Law, l_\I_JS_A 34:11-56a4.
Defendants failed to pay Plaintiff a premium for hours worked in excess of 40 hours per week.
Defendants violated Plaintiff’s rights to overtime pay under I_\IM 34:11-56a4.

Because of such violations, Defendants are liable to Plaintiff for actual, statutory and

liquidated damages.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.

B
C.
D

Declaring that the Defendants violated the Fair Labor Standards Act;
Declaring that the Defendants violated the New Jersey Wage and Hour Law;
Declaring that Defendants’ violations of wage protections were willful;

Granting judgment to Plaintiff for his claims for unpaid wages as secured by the Fair Labor

Case 2:18-cv-15258-SDW-LDW Document 1 Filed 10/24/18 Page 6 of 6 Page|D: 6

Standards Act as well as an equal amount in liquidated damages;

E. Granting judgment to Plaintiff for his claims for unpaid wages as secured by the New Jersey
Wage and Hour Law as well as an equal amount in liquidated darnages;

F. Awarding damages to the Plaintiff for all lost wages and benefits, past and future, back pay
and front pay and to otherwise make Plaintiff whole for any losses suffered as a result of such
unlawful employment practices;

G. Awarding Plaintiff punitive damages;

H. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of the
action;

I. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

proper to remedy the Defendants’ unlawliil employment practices

JURY DEMAND

Plaintiff requests ajury trial on all issues to be tried.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, in
an amount to be determined at the time of trial plus interest, punitive damages, attomeys’ fees,
Costs, and disbursements of action; and for such other relief as the Court deemsjust and proper.
Dated: Princeton, NJ

October 24, 2018 Phillips & Associates, PLLC
Allorneysfor Plaintiff

 
 

10 Overlook Center, 2 d Fl.
Pri eton, NJ 0854

